Case 3:20-cv-07182-JCS Document 42-2 Filed 10/21/20 Page 1 of 2




                        EXHIBIT 
                    2020-10-12 - Upvoice Extension IURPFKURPHJRRJOHFRP
  Case 3:20-cv-07182-JCS       Document 42-2 Filed 10/21/20 Page 2 of 2
        ti:'   chrome web store                                                                                            (I   Sign in




    Home > Exte nsions > UpVoice




    UP         UpVoice
               Offered by. UpVoice Teorn
                                                                                                                   AvaHable on Chrome




                              0   Social & Communication




                                                       Overview          Reviews         Related




                 <                                                                                                          >




                                                                     e ooooo



               Overview                                                                            Addit ional Information

               This extension allows you to earn rewards just for being you!                       1'-   Website   O   Report abuse

                                                                                                   Version
               Win up to $75 US in the first year for using our participating sites like you
                                                                                                   2.10.1445
               normally do. Share your opinions and win even more! Our participating
               sites are Facebook, YouTube, Twitter, Amazon, and Linkedln.                         Updated
                                                                                                   October 12. 2020
               As a qualified UpVoice panelist, you impact the marketing decisions and
               brand strategies of multi-billion dollars corporations, who compete for your        Size
               attention online. This means that you have a direct influence on the online         356K1B
               advertising campaigns of big brands.
                                                                                                   Language
               Install the UpVoice extension and qualify to become a member of our
                                                                                                   English
               panel. It's safe and won 't impact your browser performance. As a qualified
                                                                                                   Developer
               member, we will reward you for browslng your social feeds and other
                                                                                                   Contact the developer
               participating sites normally. For more details, please vtsit our terms of           Privacy Policy
               service at: htlps://joinupvoice.comnos.
               Make sure to disable your ad blocker, [ you have one, otherwise, we
               cannot collect the ads thal target you and therefore we cannot reward you.
               Privacy & data collection
               When you regularly visit Facebook, lnstagram and other participating sites,
               we securely collect the ads that you see and anonymous demographic
               profile data. We never share your personal information with anyone, except
               if needed lo send you your rewards.
               We protect your data using the highest security standards and we comply
               with all privacy regulations. For more details, please visit our Privacy Policy
               at: https:/~oinupvoice.com/privacy and our Data & Privacy FAQ al:
               hltps:/ /www.joinupvoice.com/faq
               If you have any questions, please contact us at contact@joinupvoice.com.
               For more details please visit www.joinupvoice.com.


                  Read less




                              This extension allows you to earn rewards just for being you!

                                                                  Ava,lable on Chrome




Page URL: https://chrome.google.com/webstore/detail/upvoice/igffacinpjkinncgnkmfpiocbmgbeherr
?hl=en-US
